 Case 3:19-cv-02087-B Document 139 Filed 06/29/20                    Page 1 of 33 PageID 4577



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DIANE D. JONES, individually and on              )
behalf of herself and all others similarly       )
situated,                                        )
                                                 )
           Plaintiff,                            )   Civ. No. 3:19-cv-02087-B
                                                 )
v.                                               )
                                                 )
REALPAGE, INC. d/b/a LEASINGDESK                 )
SCREENING,                                       )
                                                 )
           Defendant.

               APPENDIX TO DEFENDANT REALPAGE, INC.’S OPPOSITION TO
                   PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

     Exhibit                           Description                        Beginning Page Number
       1         Declaration of Manjit Sohal, Senior Director of                    01
                 Product Management for Screening, RealPage, Inc.
                 (signed June 29, 2020)
       2         Declaration of Jessica Jordan, Software Engineering               06
                 Manager, Genuine Data Services, LLC
                 (signed June 22, 2020)
       3         Declaration of Lee Castiglione, Manager of                        09
                 Screening Business Operations, RealPage, Inc.
                 (signed June 29, 2020)
       4         Declaration of Kevin Cook, Regional Property                      18
                 Manager, The Michaels Organization
                 (signed March 5, 2020)
       5         Transcript of the Deposition of Manjit Sohal, taken in            21
                 this litigation on February 11, 2020
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 2 of 33 PageID 4578




                     Exhibit 1
 Case 3:19-cv-02087-B Document 139 Filed 06/29/20                   Page 3 of 33 PageID 4579



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DIANE D. JONES,                                 )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Civ. No. 3:19-cv-02087-B
                                                )
REALPAGE, INC. d/b/a LEASINGDESK                )
SCREENING,                                      )
                                                )
       Defendant.                               )


                            DECLARATION OF MANJIT SOHAL
       I, Manjit Sohal, pursuant to 28 U.S.C. § 1746, declare and swear as follows:

       1.      I am over the age of 18 and competent to give this Declaration.

       2.      I am the Senior Director of Product Management for Screening. In that role, among

other functions, I manage RealPage, Inc.’s (“RealPage”) LeasingDesk tenant screening platform.

       3.      The statements in this declaration are based on my own personal knowledge,

including knowledge I have acquired in the course of my job responsibilities and through the

review of documents maintained as business records in the normal course of business. If called

upon to do so, I could and would competently testify to the facts below.

       4.      One of the services RealPage offers is a tenant screening solution known as
“LeasingDesk.” LeasingDesk reports contain information on the credit history of an applicant,

any history of prior eviction filings, and any criminal record history of the applicant.

       5.      RealPage obtains criminal records from hundreds of jurisdictions across the

country. There is no centralized database of criminal records. Instead, records must be collected

from each jurisdiction, through whatever means the jurisdiction allows, e.g., electronic case access,

public terminal searches, clerk-assisted searches, or bulk data files.         RealPage engages a
nationwide vendor with expertise to supply it with that criminal record information from different
jurisdictions across the country: Genuine Data Services, LLC (“GDS”).




                                                                                      Appendix 01
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 4 of 33 PageID 4580



    6.




    7.




                                                                 Appendix 02
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 5 of 33 PageID 4581




                                                                 Appendix 03
 Case 3:19-cv-02087-B Document 139 Filed 06/29/20                Page 6 of 33 PageID 4582




       13.     On August 21, 2017, the Marietta Road Senior High Rise apartment complex in

Marietta, Georgia (“Marietta”) entered the following information into the LeasingDesk software

to generate a screening report: (1) Plaintiff’s full name, Diane D. Jones; (2) her gender; (3) her

current address; (4) her Social Security number; and (5) her full date of birth. Using the

information input by Marietta, RealPage’s software identified a criminal record from Georgia,

where Marietta was located. Those records had been previously obtained by GDS from the

Georgia Department of Corrections.




                                                                                   Appendix 04
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 7 of 33 PageID 4583




                                                                 Appendix 05
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 8 of 33 PageID 4584




                     Exhibit 2
 Case 3:19-cv-02087-B Document 139 Filed 06/29/20                   Page 9 of 33 PageID 4585



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 DIANE D. JONES,

                    Plaintiff,                       Case No. 3:19-CV-02087-B

 v.

 REALPAGE, INC. d/b/a LEASING DESK
 SCREENING,

                    Defendant.



                           DECLARATION OF JESSICA JORDAN
       1.      My name is Jessica Jordan. I am over the age of eighteen and competent to give

this declaration.

       2.      In my capacity as Software Engineering Manager, I am familiar with the manner

and procedures by which Genuine Data Services, LLC (“GDS”) gathers public records and then

provides such public record data to GDS’s client, RealPage, Inc.

       3.      Based on my experience at GDS, my team’s review of GDS’s relevant business

records, and my interviews with my team, I have personal knowledge of the facts set forth in this

declaration and am competent to testify as to the matters stated below.

       4.      GDS gathers public records, including criminal records, that it then makes available
to RealPage, Inc. under a contractual Service Agreement.

       5.      There are thousands of different jurisdictions from which GDS gathers public

records, such as: county and city courts, state departments of corrections, state sex offender

registries, state public records indexes, and various national criminal lists and databases.

       6.      GDS seeks to gather all available personally identifiable information (“PII”)
associated with the criminal records that it collects across all jurisdictions. However, based on my
experience, jurisdictions differ in terms of what PII is made available regarding an offender,




                                                -1–                                   Appendix 06
Case 3:19-cv-02087-B Document 139 Filed 06/29/20                   Page 10 of 33 PageID 4586



including (among other PII) the offender’s identified race; gender; other demographic information

such as height and weight of the offender; photographs of the offender; middle names; suffixes;

known aliases; and/or full dates of birth.

       7.      Based on my experience, the availability of offender PII may also vary over time,

even within a specific court system, depending on administrative decisions made by the court

systems and/or legislative bodies regarding what PII can be made publicly available.

       8.      I have also seen that there is significant variability in the PII included in criminal

records, even within a specific source, based on scope of the PII that is collected about the offender

at the time of case intake and at points thereafter.

       9.      At my direction, my team reviewed the GDS data that was available on or around

August 26, 2017 in the Georgia Department of Corrections Supplemental file, and it provided the

following identifying information about offenders (if available), among others: offender first and

last name; alias names; year of birth; demographic information, including sex, race, hair color,

height, weight, eye color, and photos (when available); type of criminal charge; record date for the

criminal charge; the originating county for the criminal charge; and the case number associated

with the criminal charge.

       10.     In contrast, in that same period, the Ohio Cuyahoga County Bedford Municipal

Court generally provided (if available) full dates of birth; a case disposition; and a description of
the criminal charge and degree of offense, but that court system did not provide any demographic

information, gender information, or photographs.

       11.     Hundreds of similar variations in the public availability of offender information

like those set forth in the preceding four paragraphs exist across the different jurisdictions from

which GDS obtains criminal records.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed on ___________________,
                    June 22             2020




                                                 -2–                                   Appendix 07
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 11 of 33 PageID 4587



                                                    Recoverable Signature



                                               X    Jessica Jordan
                                               Jessica Jordan
                                               Software Engineering Manager
                                               Signed by: 29cfc3d6-4896-43cf-a44d-c57f1d521a62




                                   -3–                                        Appendix 08
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 12 of 33 PageID 4588




                      Exhibit 3
Case 3:19-cv-02087-B Document 139 Filed 06/29/20                 Page 13 of 33 PageID 4589


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DIANE D. JONES,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Civ. No. 3:19-cv-02087-B
                                              )
REALPAGE, INC. d/b/a LEASINGDESK              )
SCREENING,                                    )
                                              )
       Defendant.                             )


                         DECLARATION OF LEE CASTIGLIONE

       I, Lee Castiglione, pursuant to 28 U.S.C. § 1746, declare and swear as follows:

       1.      I am over the age of 18 and competent to give this declaration.

       2.      I am the Manager of Screening Business Operations. In my role, I oversee the team

that conducts consumer dispute investigations that relate to criminal records, among other things.

       3.      The statements in this declaration are based on my own personal knowledge,

including knowledge I have acquired in the course of my job responsibilities and through the

review of documents maintained as business records in the normal course of business. If called

upon to do so, I could and would competently testify to the facts below.

       4.      RealPage has developed procedures to expeditiously assist consumers who believe
that some aspect of their report is incorrect for any number of reasons. As part of its procedures,
RealPage also accepts disputes directly from property managers, which can be resolved on an

expedited basis without any prompt from a consumer.

       5.      Based on my experience in leading the investigations teams and also training team

members, I have become familiar with the many types of disputes submitted by consumers and the

methods RealPage takes to reinvestigate those disputes. During my time at RealPage, I have been

personally involved or supervised thousands of investigations following consumer disputes.

       6.      When a consumer submits a criminal records dispute, it can be classified as a “non-
match” based on the consumer’s description. RealPage, however, does not have any further sub-




                                                                                    Appendix 09
Case 3:19-cv-02087-B Document 139 Filed 06/29/20                  Page 14 of 33 PageID 4590



codes within that “non-match” category. Additionally, RealPage will investigate any “non-match”

dispute submitted by a consumer, including instances where there is an exact first and last name

match (among other data points) with respect to the applicant and the offender information. One

such example would be former named-Plaintiff in this lawsuit, James Arnold, who disputed that

the criminal record on his report did not belong to him, even though the offender’s first name, last

name, and full date of birth were an exact match. A true and correct copy of the tenant screening

report relating to James G. Arnold is attached hereto as Exhibit A, which shows that both the

applicant and the offender were named James Arnold, with a date of birth of January 1, 1972.

       7.      When investigating a consumer dispute, the dispute will be resolved in favor of the

consumer if RealPage cannot definitively confirm the record’s attribution to the consumer at the

time of its investigation. RealPage thus frequently errs in favor of the consumer when resolving

disputes, and a dispute resolved in favor of the consumer does not mean that the initial reporting

by RealPage was necessarily inaccurate.        Additionally, the RealPage team responsible for

investigating and resolving consumer disputes does not change the initial “non-match” dispute

classification based on the outcome of the investigation and whether the record was removed

because the record did not belong to a consumer, as opposed to some other reason (such as a record

being sealed or expunged).

       8.      Based on my personal experience, consumers decide to contact RealPage to submit
disputes based on several circumstances that are unique to each consumer.            For example,
consumers may learn about a record that they claim is inaccurate after being provided with a copy

of a RealPage screening report in connection with his or her application for housing. Or consumers

may learn about the existence of such records through file disclosure requests to RealPage, which

is a process that does not require the issuance of any prior consumer report by RealPage.

Additionally, consumers have proactively contacted RealPage about records that they believe that

the company is maintaining on them (e.g., based on experiences with other consumer reporting

agencies), regardless of whether the consumer had any prior contact with RealPage or was the
subject of any screening report generated by RealPage that included alleged inaccurate




                                                                                     Appendix 10
Case 3:19-cv-02087-B Document 139 Filed 06/29/20                  Page 15 of 33 PageID 4591



information. In all such circumstances, the dispute will be investigated, and the record will

potentially be amended based on the results of the investigation conducted by RealPage. The “non-

match” dispute figures that were identified by RealPage in its January 10, 2020 First Supplemental

Objections and Responses to Plaintiff’s Second Set of Interrogatories, which are included at page

380 of Plaintiff’s Appendix, would include all such circumstances detailed in this paragraph.

       9.      On August 26, 2017, Diane Jones contacted RealPage to dispute the attribution of

a Georgia criminal record to her. Following its reinvestigation, one day later, RealPage amended

her report to remove the Georgia criminal record and sent an amended version of the report to the

property where she had applied.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June _29, 2020.

                                                     By: /s/ Lee Castiglione_____
                                                               Lee Castiglione




                                                                                    Appendix 11
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 16 of 33 PageID 4592




                              Exhibit A




                                                                 Appendix 12
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 17 of 33 PageID 4593




                                                                 Appendix 13
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 18 of 33 PageID 4594




                                                                 Appendix 14
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 19 of 33 PageID 4595




                                                                 Appendix 15
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 20 of 33 PageID 4596




                                                                 Appendix 16
     Case 3:19-cv-02087-B Document 139 Filed 06/29/20                  Page 21 of 33 PageID 4597




https://themonroegroupltd.onesite.realpage.com/screening/reports/detailreport.asp?appID=267&NSOR=1&... 6/2/2019
                                                                                          Appendix 17
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 22 of 33 PageID 4598




                      Exhibit 4
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 23 of 33 PageID 4599




                                                                Appendix 18
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 24 of 33 PageID 4600




                                                                Appendix 19
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 25 of 33 PageID 4601




                                                                Appendix 20
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 26 of 33 PageID 4602




                      Exhibit 5
Case 3:19-cv-02087-B Document 139 Filed 06/29/20   Page 27 of 33 PageID 4603




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS


             DIANE D. JONES,                 : Case No.
             individually and on behalf      :
             of herself and all others       :
             similarly situated,             :
                                             :
                               Plaintiff,    :
                                             :
             v.                              :
                                             :
             REALPAGE, INC., d/b/a           :
             LEASINGDESK SCREENING,          :
                                             :
                               Defendant.    : 3:19-cv-02087-B


                   ORAL DEPOSITION OF MANJITSINGH SOHAL, produced as a
             witness at the instance of the Plaintiff, and duly
             sworn, was taken in the above-styled and -numbered cause
             on February 11, 2020, from 9:01 a.m. to 11:43 a.m.,
             before Christine Simons, CSR in and for the State of
             Texas, reported by machine shorthand, at RealPage, Inc.,
             2201 Lakeside Boulevard, Richardson, Texas, 75082,
             pursuant to the Federal Rules of Civil Procedure.




                            SUMMIT COURT REPORTING, INC.
                    Certified Court Reporters and Videographers
                           1500 Walnut Street, Suite 1610
                          Philadelphia, Pennsylvania 19102
                   424 Fleming Pike, Hammonton, New Jersey 08037
                  (215) 985-2400 * (609) 567-3315 * (800)477-8648
                              www.summitreporting.com




                                                                 Appendix 21
Case 3:19-cv-02087-B Document 139 Filed 06/29/20     Page 28 of 33 PageID 4604
                                                                               Page 74
                                      MANJITSINGH SOHAL


         1    further questions.       We're going to have to take this up,

         2    Tim.

         3                       MR. ST. GEORGE:      Okay.

         4                       MR. SOUMILAS:     And we're going to take it

         5    up with the judge.

         6                       MR. ST. GEORGE:      So I have some questions

         7    for the witness.

         8                                 EXAMINATION

         9    BY MR. ST. GEORGE:

        10           Q.   Mr. Sohal, I want you to have in front of you

        11    Exhibit No. 3.      So the other exhibit, the demonstrative,

        12    so not 1, not 2, but this one right here, number 3.                 So

        13    this is the list of names that Mr. Soumilas asked you

        14    about, correct?

        15           A.   Yeah.

        16           Q.   You have that in front you?

        17           A.   Um-hmm, yeah.

        18           Q.   Just to clarify, when you were responding in

        19    connection with Exhibit 3, were you responding simply as

        20    to whether or not, based on the hypotheticals presented,

        21    they would either be included within the population of

        22    the response to interrogatory 15 or outside of that

        23    population?

        24           A.   Yes.

        25           Q.   Okay.   So whether or not any of 1 through 10



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                     Appendix 22
Case 3:19-cv-02087-B Document 139 Filed 06/29/20     Page 29 of 33 PageID 4605
                                                                               Page 75
                                      MANJITSINGH SOHAL


         1    would possibly be returned based on the match logic

         2    that's used by LeasingDesk, would that be a separate

         3    issue?

         4          A.   Yes.    That's correct.

         5          Q.   Okay.    And let me use number 9 for example,

         6    looking at number 9, based on your understanding of the

         7    match logic, is there any way that a criminal record

         8    with a name of Stephanie Sola or Sandy Fuller would

         9    match to a tenant applicant name of Alexander Johnson?

        10




                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                     Appendix 23
Case 3:19-cv-02087-B Document 139 Filed 06/29/20     Page 30 of 33 PageID 4606
                                                                               Page 78
                                      MANJITSINGH SOHAL


         1    name for number 9 on this list, Alexander Johnson, would

         2    never result in a match with a criminal record for a

         3    Stephanie Sola, correct?

         4          A.   Correct.

         5          Q.   But you said in answering interrogatory 15, as

         6    you understood the question, it meets the profile of

         7    what I'm looking for, correct?

         8                      MR. ST. GEORGE:       Object to form.

         9          A.   Yeah, yes, it doesn't meet the -- it would be

        10    in the list of interrogatory 15.

        11          Q.   Okay.    Among the other ten names of tenant

        12    applicants on the Sohal 3, are there any others that

        13    would not possibly meet the matching criteria for a name

        14    match at RealPage as you understand the name matching

        15    logic that you just testified to with Mr. St. George?

        16          A.   I can't say for sure.         I mean, as I said,

        17    matching logic is much more detailed and comprehensive,

        18    so it's not easy for me to say one way or the other.

        19          Q.   Could you tell about any of them or just the

        20    one that Mr. St. George pointed out?

        21          A.   I think the way the logic --

        22          Q.   Any of other --

        23          A.   -- where the last names don't match the

        24    criminal record name or -- and the -- I'm sorry, the

        25    criminal record name and the alias name, that one, those



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                     Appendix 24
Case 3:19-cv-02087-B Document 139 Filed 06/29/20     Page 31 of 33 PageID 4607
                                                                               Page 79
                                      MANJITSINGH SOHAL


         1    are easy to point out because we look for a -- for an
         2    exact or a hard match on the last name and that's the
         3    reason number 9 stands out.
         4          Q.   Okay.     Is there anything else among this list
         5    of ten that stands out as one that would not match
         6    according to the RealPage matching logic as a match to
         7    the name?
         8          A.   No, I can't say for sure one way or the other.
         9          Q.   Could you say for sure whether number 1,
        10    Geoffrey Smith, would actually be a match to George
        11    Smith according to RealPage's matching logic?
        12          A.   I can't say one way or the other.
        13          Q.   Is that also the case for James Jackson and
        14    Jamal Jackson, number 2 in this?
        15          A.   Again, matching logic considers a lot more
        16    criteria.     I mean, what's -- it's not -- it's not as
        17    straightforward saying -- because what you're asking me
        18    is to carve out a piece of our matching logic and give
        19    you an answer, and I can't do that right now.
        20          Q.   Well, that's what you did for Mr. St. George,
        21    you carved out a piece of the matching logic for last
        22    name and you gave him an answer as to number 9, you did
        23    that a moment ago, correct?
        24          A.   Yeah, because the last names didn't have a
        25    match with either of the criminal record name or the



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                     Appendix 25
Case 3:19-cv-02087-B Document 139 Filed 06/29/20     Page 32 of 33 PageID 4608
                                                                               Page 80
                                      MANJITSINGH SOHAL


         1    alias names.     The one you're asking we have a match on

         2    the last name.

         3           Q.   Well, that's what I'm asking you do also, to

         4    carve out just the name from RealPage's matching logic

         5    and let me know whether there are any other names on

         6    this list of ten which you consider to not possibly be

         7    able to result in a match of the name between the tenant

         8    applicant and either the criminal record or the criminal

         9    alias notes?

        10                     MR. ST. GEORGE:       Object to form.

        11           A.   I can't do that, I mean, I can't do it one way

        12    or the other.

        13           Q.   I'm sorry, are you saying you can do it or you

        14    cannot do it?

        15           A.   I cannot do it.

        16           Q.   Okay.   I don't have any further questions.

        17    Thank you.

        18                     MR. ST. GEORGE:       Okay.

        19                     MR. SOUMILAS:       Let's close this transcript,

        20    let's attach Sohal 1 through 3 to the official

        21    transcript, please.       And then I'm going to turn you over

        22    to my colleague Lauren Brennan for the remainder of the

        23    day.   I don't know if we're taking a break or how we're

        24    going to proceed with the next one, but I'm taking off

        25    at this point.



                                 SUMMIT COURT REPORTING, INC.
               215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com
                                                                     Appendix 26
Case 3:19-cv-02087-B Document 139 Filed 06/29/20      Page 33 of 33 PageID 4609




                                    March 25, 2020




                                     s/Bonnie Leigh




                                                                    Appendix 27
